Title: From Thomas Jefferson to Thomas Ritchie, 17 June 1823
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Mo
June 17. 23.
I wrote you on the 13th on the subject of my arrearages, on looking into mr Gibson’s accts who acted for me till 21, I find a payment of 10.D. for the Enquirer on June 9. 20. so that I suspect I was mistaken in supposing I had written to Colo Peyton to pay for the paper. I presume that on changing my agent in 20. or 21. I omitted to give the general order and that my arrears commence after that date. all this however your accts will set to rights. Accept my friendly & respectful salutnsTh:J.